DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 08/19/2021.  As directed by the amendment claims 13-15 & 20 were previously withdrawn, none of the claims are amended. Claims  1-12 and 16-19 are currently pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Geoden on 09/15/2021.
The application has been amended as follows: 
Cancel claims 1-12.
Cancel previously withdrawn claims 13-15, and 
Amend claim 16 to add -- wherein, the angle is between 30 degree to 110 degree -- at the very end of the claim before the period sign. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Election/Restrictions
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 01/1, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Specifically, the restriction requirement for claim 20, directed to species-II has been withdrawn, because claim-20 requires all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
Claim-20 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 16 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record (US 2008/0082136 A1) by Gaudiani discloses a method of delivering implantable medical device into a heart. The device is a duel lumen catheter 
However Gaudiani does not disclose or suggest the axis of the first lumen and the axis of the second lumen forms an angle between 30 degrees to 110 degrees, Gaudiani also do not disclose the distal end of the second portion is oriented towards the triangle of Koch region of the heart within the right atrium while the first portion advances through the coronary sinus of the heart.
Another prior art of record (US 2014/0172060 A1) by Bornzin et al. teaches a method of implanting intra-cardiac medical devices into several locations within a heart including the triangle of Koch region, however he does not teach or suggest the implantation device is a duel lumen catheter, where one of the catheter is advances through the coronary sinus while the other catheter is oriented towards the triangle of Koch region of the heart.
For these reason, the claims are deem to be allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2010 by Gumm discloses a stent delivery system and method with a side branch that goes through a branch of a bifurcated vessel while the other section remain within the primary vessel.
 by Li et al. discloses a catheter for delivering an implantable medical lead to an implantation site near an ostium leading to a proximal region of a coronary sinus.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792